Detailed Action
This is a non-final Office action in response to communications received on 2/6/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 2/6/2020 are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of 
Claim 1 is directed to an apparatus comprising a network interface and a processor.  The Specification does not explicitly limit the network interface nor the processor to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the system as comprising any sort of physical device or machine to perform the following steps:
receive data of an item from a data source
generate a cryptographic hash of the data
construct a data block that comprises the cryptographic hash of the data and a unique identifier of the item, and store the constructed data block within a hash-linked chain of data blocks.
As such, the claim is interpreted as being directed to software per se. 
Dependent claims 2-7 fail to remedy the deficiencies of claim 1 and therefore are similarly rejected.  The Examiner recommends amending the independent claim to disclose the steps being performed by a physical device or machine.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aljawhari (US 2017/0262862 A1).
 Regarding claim 1, Aljawhari teaches the limitations of claim 1 substantially as follows:
An apparatus comprising: 
a network interface configured to receive data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
where the data comprises one or more of historical data and quality data of the item; and (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
a processor configured to generate a cryptographic hash of the data, (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
construct a data block that comprises the cryptographic hash of the data and a unique identifier of the item, and store the constructed data block within a hash-linked chain of data blocks.  (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))

Regarding claim 8, Aljawhari teaches the limitations of claim 8 substantially as follows:
A method comprising: 
receiving data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
the data comprising one or more of historical data and quality data; (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
generating a cryptographic hash of the data; (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
constructing a data block comprising the cryptographic hash of the data and a unique identifier of the item; and storing the constructed data block within a hash-linked chain of data blocks.  (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))

Regarding claim 15, Aljawhari teaches the limitations of claim 15 substantially as follows:
A non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: (Aljawhari; Para. [0022]: program which performs one or more of the functions of the system)
receiving data of an item from a data source, (Aljawhari; Paras. [0014] & [0017]: receiving and storing data including unique identifiers of a product in a computer system from a device (i.e. receive data of an item from a data source))
the data comprising one or more of historical data and quality data of the item; (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical data))
generating a cryptographic hash of the data; (Aljawhari; Para. [0133]: creating a mathematical one way hash on a collection of data of a product (i.e. generate a cryptographic hash of the data))
constructing a data block comprising the cryptographic hash of the data and a unique identifier of the item; and storing the constructed data block within a hash-linked chain of data blocks.  (Aljawhari; Paras. [0161] & [0167]-[0168]: Creating a further block (i.e. data block) that contains the data which has been hashed (i.e. cryptographic hash of the data) and a unique identifier of the product (i.e. unique identifier of the item), the blocks containing a one way hash of the previous block (i.e. store the constructed block within a hash-linked chain of data blocks))

Regarding claims 2, 9 and 16 Aljawhari teaches the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari teaches the limitations of claims 2, 9 and 16 as follows:
wherein the data comprises one or more of a date of origin, a date of expiration, a cause of expiration, and historical information of the item.  (Aljawhari; Paras. [0057] & [0107]: Tracing a history of the product based on information obtained from the processing server of the computer server (i.e. data comprises one or more of historical information))

Regarding claims 6, 13 and 20, Aljawhari teaches the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari teaches the limitations of claims 6, 13 and 20 as follows:
wherein the processor is further configured to identify whether the data source that provided the data is an authorized source or a non-authorized source, and (Aljawhari; Para. [0014]: A unique identifier for a source version of a product with a unique identifier of an anti-counterfeiting device (i.e. data source that provided the data is an authorized source))
store a source type value within the constructed data block which indicates whether the data source is the authorized source or the non-authorized source.  (Aljawhari; Para. [0014], [0161] & [0167]-[0168]: Creating a further block which contains a unique identifier (i.e. store a source type value within the constructed data block) for a source version of a product with a unique identifier of an anti-counterfeiting device (i.e. data source that provided the data is an authorized source))

Regarding claims 7 and 14, Aljawhari teaches the apparatus of claim 1 and the method of claim 8.
Aljawhari teaches the limitations of claims 7 and 14 as follows:
wherein the network interface is further configured to receive a request for quality information of the item, and (Aljawhari; Paras. [0088] & [0167]-[0169]: Enquiries may be received which allows inspection of blocks containing characteristics of a product (i.e. receive a request for quality information of the item), such as a quality score (i.e. quality information of the item))
the processor is configured to identify a data block within the hash-linked chain of data blocks that stores quality content of the item based on the unique identifier.  (Aljawhari; Paras. [0088] & [0167]-[0169]: Enquiries may be received which allows inspection of blocks containing characteristics of a product (i.e. identify a data block within the hash-linked chain of data blocks that stores quality content of the item), such as a quality score, the product having a unique identifier)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aljawhari (US 2017/0262862 A1), as applied to claims 1, 8 and 15, further in view of Ramabaja (US 2019/0079950 A1).
 Regarding claims 3, 10 and 17, Aljawhari teaches the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari teaches the limitations of claims 3, 10 and 17 as follows:
hash-linked chain of data blocks that belongs to a related item of the item, and (Aljawhari; Para. [0161] & [0167]: A chain of blocks where each block has a one way hash of a previous block (i.e. hash-linked chain of data blocks) which tracks characteristics of a product (i.e. belongs to a same item))
store a unique related link value within the constructed data block which links to the identified previously stored data block.   (Aljawhari; Para. [0161]: Creating a further block that contains a one way hash of the previous block (i.e. unique related link value within the constructed data block which links to the identified previously stored data block))
Aljawhari does not teach the limitations of claims 3, 10 and 17 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks 
However, in the same field of endeavor, Ramabaja discloses the limitations of claims 3, 10 and 17 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks (Ramabaja; Para. [0140]: Including a hash of a block digest of a most recent block (i.e. identify a previously stored data block within the hash-linked chain of data blocks))
Ramabaja is combinable with Aljawhari because all are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aljawhari to incorporate the incorporation of a hash of a most recent block in the header of a new block as in Ramabaja in order to improve the security of the system by creating a hash chain of blocks for securely storing data.

Regarding claims 4, 11 and 18, Aljawhari and Ramabaja teach the apparatus of claim 3, the method of claim 10 and the non-transitory computer-readable medium of claim 17.
Aljawhari and Ramabaja teach the limitations of claims 4, 11 and 18 as follows:
wherein the processor stores the unique related link value within one or more of a header and a metadata section of the constructed data block.  (Ramabaja; Para. [0140]: Storing a POW digest, which includes hashing a block digest of a most recent block (i.e. unique related link value), in the header of a new block (i.e. constructed data block))
The same motivation to combine as in claims 3, 10 and 17 are applicable to the instant claims.

Regarding claims 5, 12 and 19, Aljawhari teaches the apparatus of claim 1, the method of claim 8 and the non-transitory computer-readable medium of claim 15.
Aljawhari teaches the limitations of claims 5, 12 and 19 as follows:
hash-linked chain of data blocks that belongs to a same item, and (Aljawhari; Para. [0161] & [0167]: A chain of blocks where each block has a one way hash of a previous block (i.e. hash-linked chain of data blocks) which tracks characteristics of a product (i.e. belongs to a same item))
store a unique item link value within the constructed data block which links to the identified previously stored data block.  (Aljawhari; Para. [0161]: Creating a further block that contains a one way hash of the previous block (i.e. unique item link value within the constructed data block which links to the identified previously stored data block))
Aljawhari does not teach the limitations of claims 5, 12 and 19 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks 
However, in the same field of endeavor, Ramabaja discloses the limitations of claims 5, 12 and 19 as follows:
wherein the processor is further configured to identify a previously stored data block within the hash-linked chain of data blocks (Ramabaja; Para. [0140]: Including a hash of a block digest of a most recent block (i.e. identify a previously stored data block within the hash-linked chain of data blocks))
Ramabaja is combinable with Aljawhari because all are from the same field of endeavor of securely storing data in a blockchain. Therefore, it would have been obvious to one of 

Prior Art Considered But Not Relied Upon
Chan (US 2020/0219097 A1) which teaches methods for a secure random number generation within blockchain scripts. The invention is implemented using a blockchain network, which may be, for example, a Bitcoin blockchain. A first transaction that includes a puzzle is validated at a node in a blockchain network, with the first transaction being associated with a digital asset, and with a solution to the puzzle being indeterminable at a time of validation of the first transaction. A pseudorandom number, based at least in part on a solution to the puzzle that is included in a second transaction, is generated at least in part by validating the second transaction, the second transaction created to transfer control of the digital asset associated with the first transaction.
Pierce (US 2019/0028276 A1) which teaches a blockchain which includes different digital assets, including digital tradeable tokens and inventory tokens. The blockchain may implement a transaction type that includes both digital tradeable tokens and the inventory tokens. The digital tradeable tokens and inventory tokens may be associated with physical assets that can be uniquely identified and are intended to be fungible with each other. The validation rules of the blockchain may rely upon quantities 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498